Exhibit 10.19

TRANSACTION PARTY AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of August 11, 2006 among
Progressive Concepts, Inc. (“PCI”), a Texas corporation and Teletouch
Communications, Inc. (“Teletouch,” and, with PCI, the “Teletouch Entities”), on
one hand, and Fortress Credit Corp. (“Fortress”), a Delaware corporation, as
agent (“the Agent”) for the Lenders (as hereinafter defined), and as a Lender,
on the other.

RECITALS

WHEREAS, pursuant to the Loan Agreement, dated as of the date hereof (the “Loan
Agreement”), between TLL Partners, L.L.C. and Fortress, certain obligations of
PCI were assumed by TLL Partners, L.L.C., and PCI was conditionally relieved
therefrom; and

WHEREAS, in connection with such transaction, PCCI contributed the stock in PCI
to TLL Partners, L.L.C. , which in turn contributed the stock in PCI to
Teletouch, without separate consideration pursuant to one or more “contribution
agreements” dated as of August __, 2006; and

WHEREAS, the execution and delivery of this Agreement by PCI and Teletouch is a
condition precedent to the Closing on the Loan Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
consideration for the execution by the Agent and the Lenders of the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Unless otherwise defined in the Preamble and Recitals hereof, the
definitions, interpretations, accounting terms and determinations, and rules for
times set forth in Article I of the Loan Agreement are incorporated herein by
reference.

ARTICLE II

REINSTATEMENT OF OBLIGATIONS

Section 2.1. In the event of a breach by PCI or Teletouch of any of the
covenants set forth in Article III hereof, or in the event of a breach by any
Transaction Party of its covenants set forth in any Transaction Party Agreement,
the claims of the Lenders and the Agent against PCI under the Current Loan
Agreement, and the Liens against PCI granted in connection with the Current Loan
Agreement, including without limitation the PCI Security and the Cingular



--------------------------------------------------------------------------------

Assignments, shall be deemed to have been reinstated ab initio to the fullest
extent available under law, as if the conditional release set forth in the
Released Documents had never occurred. The Agent is authorized to take such
actions and effect such filings as it may deem appropriate to perfect, record,
continue or otherwise effect the validity and priority of the liens or security
interests set forth in this Section 2.1.

ARTICLE III

NEGATIVE COVENANTS

Section 3.1. Negative Covenants. PCI and Teletouch each covenant and agree with
the Agent that, until all Obligations have been indefeasibly paid in full in
cash and there exists no commitment by the Lenders which could give rise to any
Obligation, each of them will not, without the Agent’s prior written consent in
its sole discretion, and Teletouch will not permit PCI to, except as otherwise
permitted herein with respect to each such covenant:

(a) Indebtedness. Create, incur, assume or permit to exist, directly or
indirectly, any Indebtedness except: (A) the Obligations to the Agent and the
Lenders, (B) Permitted Debt (C) Indebtedness which shall be consented to by the
Agent in writing in advance, in the Agent’s sole and absolute discretion, and
(D) advances received from another Teletouch Entity to fund the borrowing
Teletouch Entity’s ordinary course operations as presently constituted.

(b) Liens. Create, incur, assume or permit to exist, directly or indirectly, any
Lien upon any of its properties or assets, or upon any of its equity capital or
any other equitable or beneficial interest of any kind of it or any of its
subsidiaries, whether now owned or hereafter acquired by it or any of its
subsidiaries, in whole or in part, directly or beneficially, and whether now
existing or hereafter coming into existence, or any other Negative Pledged
Interest of a Transaction Party, other than existing liens, if any, set forth on
Exhibit A hereto, Permitted Liens and the Real Estate Mortgage.

(c) Merger. Except for the PCI Reorganization and the pending sale of
Teletouch’s paging operations, enter into or be a party to any merger,
consolidation, reorganization or exchange of stock or assets.

(d) Sale of Assets, etc. Except for the PCI Reorganization, the Real Estate
Mortgage, the Thermo Loan, and the pending sale of Teletouch’s paging
operations, sell, assign, transfer, convey or lease any of its properties or
assets or those of its subsidiaries (except in the ordinary course of its
business consistent with past practice), or any interest in all or any
substantial part of its property or that of its subsidiaries, or any of its
equity capital or that of its subsidiaries or any other equitable or beneficial
interest of any kind of it or any of its subsidiaries, whether now owned or
hereafter acquired by it or any of its subsidiaries, in whole or in part,
directly or beneficially, or purchase or otherwise acquire all or substantially
all of the assets of any other Person or any shares of stock of, or similar
interest in, any other Person, provided, however, that the Teletouch Entities
may effect sales of assets not in the ordinary course of business in an amount
not to exceed the Remaining Investment Basket.

(e) Investments. Make any capital contribution to any other Person or purchase
or acquire a beneficial interest in any stock, securities or evidences of
Indebtedness of, or make any

 

2



--------------------------------------------------------------------------------

other investment or acquire any interest in, any other Person, provided,
however, that the purchase of short-term investment securities for cash
management purposes that are characterized as “cash” or “cash equivalents” under
GAAP shall not be deemed to be a violation of this negative covenant.

(f) Subsidiaries. Organize or cause to exist any Subsidiaries without the
Agent’s prior written consent in its sole and absolute discretion, unless such
Subsidiary executes a Transaction Party Agreement in form and substance
identical to this Agreement.

(g) Loans and Guaranties. Loan or make advances to any other Person or
guarantee, endorse or otherwise be or become liable or contingently liable in
connection with the obligations or Indebtedness of any other Person, directly or
indirectly, except:

(i) as an endorser of negotiable instruments for the payment of money deposited
to its bank account for collection in the ordinary course of its business
consistent with past practice;

(ii) trade credit extended in the ordinary course of its business consistent
with past practice;

(iii) the posting of letters of credit, collateralized by cash, issued in the
ordinary course of business consistent with past practice and in an aggregate
amount outstanding at any time not to exceed $2 million;

(iv) advances made in the usual course of its business to its officers and
employees for travel and other out-of-pocket expenses incurred by them on its
behalf in connection with such business; or

(v) advances made to the other Teletouch Entity to fund such entity’s ordinary
course operations as presently constituted.

(h) Restrictions on Stock Sales. Sell, assign, transfer, convey, lease, dispose
of, grant a security interest or pledge, authorize or issue, or obligate itself
to issue, any other equity security, including options, warrants, or any other
equity or debt security convertible into or exercisable for any equity security,
or enter into a swap or other exchange, or any derivative transaction relating
to, any shares of its equity capital under its organizational documents or any
ownership or other beneficial interest therein; provided that (i) Teletouch may
sell up to 20% of its capital stock for cash in an arm’s length transaction if
in connection and simultaneously with such sale, an equal number of the shares
in Teletouch held by TLL Partners are sold to a third party (unless such sale
does not occur solely because of the refusal of TLL Partners or the Agent to
accept a bona fide offer for such sale), and such third party is neither related
to nor an Affiliate of a Transaction Party, at a price equal to the amount paid
to Teletouch, and the proceeds of the shares sold by TLL Partners, net of direct
expenses of such sale and the actual taxes payable in connection therewith
(after taking account of all deductions, net operating and other losses and
credits available to the Borrower) and the Operating Expense Amount are paid to
Lender; and (ii) Teletouch may grant employee stock options, restricted stock or
stock appreciation rights pursuant to the terms of the plan now in effect and
disclosed to Agent, and permit the exercise of any stock options heretofore or
hereinafter so issued.

 

3



--------------------------------------------------------------------------------

(i) Redemption. Purchase, redeem or exchange any equity securities (including
the Preferred Units and the Teletouch Warrants) or set aside funds for any such
purposes, provided, however, that this subparagraph shall not preclude Teletouch
from taking any action required under the terms of its Common Stock Purchase
Warrants issued in December, 2002 or the Lott/Delta redemption obligation as
described on Schedule II of the Loan Agreement.

(j) Distributions. Pay or set aside funds for the purpose of any distribution to
its equity holders.

(k) Executive Compensation. Modify the compensation payable to executives unless
and until the modified compensation (i) is approved by the Compensation
Committee of the Board of Directors of Teletouch (which committee shall consist
of directors satisfying the independence standards applicable to compensation
committees of issuers that have securities listed on the American Stock
Exchange), and (ii) is in accordance with the recommendations of independent
compensation consultants engaged by such committee as reflective of market
standards applicable to executives in comparable positions. This paragraph shall
also apply to any additional grant of employee options, even if such option
grant is otherwise within the scope of an existing option program (except that
the requirement of an independent consultant shall apply only to the options
issued to executives).

ARTICLE IV

MISCELLANEOUS

Section 4.1. No Waivers; Remedies Cumulative. Neither any failure nor any delay
on the part of the Agent in exercising any right, power or remedy hereunder,
under any Loan Document or under applicable law shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The rights, remedies, powers and privileges provided in this Agreement are
cumulative and may be exercised singularly or concurrently and are not exclusive
of any other rights, remedies, powers or privileges provided by law.

Section 4.2. Amendments; Waivers. This Agreement may not be amended, modified or
otherwise supplemented except in writing signed by the parties hereto. In the
case of any waiver of an Event of Default, the event so waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Event of Default, or impair any right consequent thereon.

Section 4.3. GOVERNING LAW. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
EXCEPT TO THE EXTENT THAT PURSUANT TO MANDATORY CHOICE OF LAW RULES, THE
PERFECTION, AND THE EFFECT OF PERFECTION OR NON-PERFECTION AND PRIORITY, IS
GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR AGENT ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER

 

4



--------------------------------------------------------------------------------

LOAN DOCUMENTS MAY AT AGENT’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW AND THE BORROWER WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH TRANSACTION PARTY HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
EACH TRANSACTION PARTY DOES HEREBY DESIGNATE AND APPOINT:

CT CORPORATION SYSTEM

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10010

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO EACH OF THE UNDERSIGNED IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON PLEDGOR IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. CONTEMPORANEOUS
WITH THE SERVICE OF PROCESS ON THE AUTHORIZED AGENT, THE AGENT WILL DELIVER
COPIES OF ANY SUCH PROCEEDINGS VIA OVERNIGHT COURIER TO ROBERT M. MCMURREY AT
THE BORROWER’S ADDRESS SET FORTH IN THE AGREEMENT. EACH OF THE UNDERSIGNED
(I) SHALL GIVE PROMPT NOTICE TO EACH OF THE UNDERSIGNED OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS) AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN THE STATE OF NEW YORK, OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 4.4. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions of the Loan Documents shall inure to the benefit of, and
be binding upon, the permitted successors, assigns, heirs, executors and
administrators of the parties hereto.

Section 4.5. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects
thereof.

Section 4.6. Severability of the Loan Documents. In case any provision of the
Loan Documents shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

5



--------------------------------------------------------------------------------

Section 4.7. Titles and Subtitles; Construction. The titles of the Sections and
Subsections of the Loan Documents are for convenience of reference only and are
not to be considered in construing the Loan Documents. All words used in the
Loan Documents shall be construed to be of such gender or number as the
circumstances require.

Section 4.8. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to an Lender, upon any breach or
default of a Transaction Party under the Loan Documents, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach or default, or any acquiescence therein, or of or in any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. It is further agreed that any waiver, permit, consent or
approval of any kind or character by an Lender of any breach or default under
the Loan Documents, or any waiver by an Lender of any provisions or conditions
of the Loan Documents must be in writing and shall be effective only to the
extent specifically set forth in writing and that all remedies, either under the
Loan Documents, or by law or otherwise afforded to the Lender, shall be
cumulative and not alternative.

Section 4.9. Notices. All notices, consents, waivers, and other communications
under the Loan Documents must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by a nationally recognized overnight delivery service (e.g.,
Federal Express) or (c) one business day after mailed to the addressee, if sent
by a nationally recognized overnight delivery service, in each case to the
appropriate addresses and telecopier numbers set forth below (or to such other
addresses and telecopier numbers as a party may designate by notice to the other
parties), or in the case of the other Transaction Parties, the addresses set
forth on Schedule VI:

 

To PCI:   Progressive Concepts, Inc.   5718 Airport Freeway   Fort Worth,
Texas 76117   Attention: Robert M. McMurrey, Chairman & CEO   Facsimile:
(817) 654-6672 To Teletouch:   Teletouch Communications, Inc.   5718 Airport
Freeway   Fort Worth TX 76117   Attention: Thomas A. Hyde, Jr., CEO   Facsimile:
(817) 654-6220 With copy to:   Bracewell & Giuliani LLP   711 Louisiana St., Ste
2300   Houston, Texas 77002-2770   Attention: Tom Manford   Facsimile:
(713) 221-1212

 

6



--------------------------------------------------------------------------------

To the Agent or Lender:   1345 Avenue of the Americas   New York, New York,
10105   telecopier no. (212) 798-6099   Attention: Chief Financial Officer with
a copy to   Northlight Financial LLC,   1330 Avenue of the Americas   New York,
New York 10019   telecopier no. (212) 247-0002

Section 4.10. Counterparts. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall be deemed an original, and all
of which together shall constitute one instrument.

Section 4.11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL
BY JURY IN ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY UNDER OR IN CONNECTION
WITH THIS AGREEMENT ANY OTHER LOAN DOCUMENTS.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.

 

PROGRESSIVE CONCEPTS, INC. By:  

/s/ Robert M. McMurrey

  Robert M. McMurrey   Chief Executive Officer TELETOUCH COMMUNICATIONS, INC.
By:  

/s/ Thomas A. Hyde, Jr.

  Thomas A. Hyde, Jr.   Chief Executive Officer

FORTRESS CREDIT CORP.,

as Agent and as a Lender

By:  

/s/ Dean Dakolias

  Dean Dakolias   Chief Credit Officer

Signature Page

to

Transaction Party Agreement